FARLEY, Associate Judge, filed the opinion of the Court, in which HOLDA-WAY, Associate Judge, joined. MANKIN, Associate Judge, filed a dissenting opinion.
FARLEY, Associate Judge:
In its decision of January 24, 1991, the Board of Veterans’ Appeals (Board or BVA) denied appellant’s claim for service connection for an acquired psychiatric disorder. Taking note of its earlier adverse decisions in 1986, 1987 and 1988, the Board found that evidence submitted by the veteran subsequent to the September 1988, decision “does not advance a new factual basis establishing that the veteran’s psychiatric disorder had its onset in service or is otherwise related to service.” See Frank D. Mason, BVA 90-30490, at 8 (Jan. 24, 1991). The veteran filed a timely Notice of Appeal on March 22, 1991, and his brief was received on November 6, 1991. On December 9, 1991, the Secretary of Veterans Affairs (Secretary) moved for a remand to permit the Board to determine whether the evidence submitted by the veteran subsequent to the September 1988 BVA decision was “new and material” and, if so, to apply the two-step analysis required by Manio v. Derwinski, 1 Vet.App. 140 (1991). In the Secretary’s view, a remand also was required to enable the Board to include the requisite statement of reasons or bases for its findings. On December 13, 1991, appellant filed an opposition to the motion for remand and urged reversal rather than remand. In view of the Court’s holding that the appellant did not submit new and mate*527rial evidence sufficient to warrant reopening of the September 1988 final denial, appellant’s claim should not have been reopened. However, in view of the denial by the BVA, any error was harmless. The Secretary’s motion for remand will be denied and the Board’s decision affirmed.
I.
Pursuant to 38 U.S.C. § 7104(b) (formerly § 4004(b)), a final decision by the BVA on a given claim “may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.” The exception to this rule is 38 U.S.C. § 5108 (formerly § 3008) which states that “[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.” See Thompson v. Denwinski, 1 Vet.App. 251, 253 (1991). In Manio, this Court established that the BVA must perform a two-step analysis when the veteran seeks to reopen a claim based upon new evidence.
First, the BVA must determine whether the evidence is “new and material”. 38 U.S.C. § [5108]. Second, if the BVA determines that the claimant has produced new and material evidence, the case is reopened and the BVA must evaluate the merits of the veteran’s claim in light of all the evidence, both new and old.
Manio, 1 Vet.App. at 145 (citation omitted). The determination whether evidence submitted to reopen a previously disallowed claim is new and material under 38 U.S.C. § 5108 is a question of law which this Court reviews de novo. Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991). “New and material” evidence is evidence which is “not ... merely cumulative of other evidence on the record” and “is relevant and probative of the issue at hand.” Id.
II.
The evidence submitted by the veteran since the September 1988 BVA decision falls into four categories. The first consists of the veteran’s testimony at a hearing held at the Department of Veterans Affairs (formerly Veterans’ Administration) (VA) Regional Office on February 6, 1990. R. at 320. The veteran’s testimony is virtually identical to his testimony of May 28, 1985, which was before the BVA when it would have made its previous decisions. R. at 217. The second category of evidence consisted of lay statements from Bentley A. Rosser (R. at 308), Larry G. Carpenter (R. at 309) and the Reverend Frankie L. Perdue (R. at 319). These statements stand as strong testimony to the veteran’s high community standing and reputation. However, these letters are cumulative of earlier letters and, moreover, offer nothing new on the issue of service connection for acquired psychiatric disorder. See, e.g., R. at 198-99, 201.
The third category of new evidence consists of a letter dated May 25, 1990, from Dennis E. Burns, M.D. R. at 345. However, as the Board concluded, the “statement of Dr. Burns is essentially a reiteration of his October 1986, statement [R. at 253] previously considered by the Board.” See Mason, BVA 90-30490, at 7. There is also an earlier letter from Dr. Burns in the file. R. at 200.
The final category of new evidence consists of a letter report from VA staff psychiatrist Robert L. Turner, M.D. R. at 346. Dr. Turner describes the veteran’s current diagnosis and treatment and specifically notes that the veteran “functions in the average range of intelligence and is not mentally retarded.” Id. With respect to an acknowledged misdiagnosis in service, it is Dr. Turner’s “guess that this was due to a combination of lack of formal education and his psychiatric state at the time.” R. at 346. There is nothing in Dr. Turner’s statement which is material to the service connection issue decided by the BVA.
While the evidence submitted since the September 1988 BVA decision is “new” in the sense that it did not exist when the earlier decisions were issued, it is not “new” for the purposes of 38 U.S.C. § 5108 because it is cumulative of evidence previously considered by the BVA. Neither does the proffered evidence, when considered alone or with the previous evidence *528of record, alter in any substantial way the factual predicate for the 1988 BVA decision. Since new and material evidence was not submitted in this case, the BVA erred in reopening the claim; however, in view of BVA’s denial of the claim, the error was not prejudicial. See 38 U.S.C. § 7261(b) (formerly § 4061(b)); Kehoskie v. Derwinski, 2 Vet.App. 31, 34 (1991) (where a claim should not have been reopened, if the Board nevertheless denied the claim, such error would be considered harmless); Godwin v. Derwinski, 1 Vet.App. 419, 424-25 (1991); Thompson, 1 Vet.App. at 254.
III.
Upon consideration of the record, including appellant’s brief, the Secretary’s motion for remand and appellant’s response, it is the holding of the Court that appellant has not presented new and material evidence sufficient to warrant reopening of appellant’s claim which was the subject of a BVA final denial in September 1988. Accordingly, the January 24, 1991, decision of the Board of Veterans’ Appeals denying appellant’s claim for service connection of an acquired psychiatric disorder is AFFIRMED.